Citation Nr: 0510067	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right abdominal 
hernia, hiatal hernia, gall bladder disease, diverticulosis 
and stomach condition diagnosed as gastroesophageal reflux 
disease, as secondary to service-connected prostate cancer.

2.  Entitlement to service connection for depression as 
secondary to service-connected prostate cancer.

3.  Entitlement to service connection for residuals of ankle 
fracture.

4.  Entitlement to service connection for hepatitis B and C.

5.  Entitlement to a compensable disability rating for 
deviated septum, residual of fractured nose.

6.  Whether the reduction of the veteran's disability rating 
for prostate cancer from 100 percent to 20 percent effective 
August 1, 2002, was appropriate.

7.  Entitlement to an effective date prior to June 28, 2002 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


INTRODUCTION

The veteran served on active duty from September 1960 to 
March 1966, from January 1969 to December 1970, and from July 
1985 to September 1992.  He also served in the Army National 
Guard of Kentucky.

This comes before the Board of Veterans' Appeals (Board) from 
a February 2002 rating decision issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Nashville, Tennessee.  The veteran voiced disagreement with 
all of the issues contained therein via June 2002 
correspondence and a statement of the case (SOC) was issued 
in September 2003.  The veteran perfected his appeal the 
following month with a generic statement that references the 
SOC.  The Board notes that while a 100 percent disability 
rating for prostate cancer was reestablished by a November 
2004 rating decision, the rating is not effective the date 
the previous 100 percent rating was reduced.  Therefore, the 
Board will consider whether the reduction in rating was 
proper.

In August 2003 correspondence, the veteran appears to raise a 
claim of entitlement to service connection for a right foot 
disability based upon an August 1969 injury.  The Board 
refers this issue to the RO for appropriate action.

The veteran's hepatitis and earlier effective date claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Competent probative medical evidence does not indicate 
that right abdominal hernia, hiatal hernia, gall bladder 
disease, diverticulosis or a stomach condition diagnosed as 
gastroesophageal reflux disease is proximately due to or the 
result of his service-connected prostate cancer.

3.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to service connection 
for depression as secondary to service-connected prostate 
cancer.

4.  Competent medical evidence does not reveal a current, 
chronic diagnosis of the right ankle.  

5.  The veteran's service-connected deviated septum is not 
manifested by a 50-percent obstruction of the nasal passage 
on both sides, complete obstruction one side, or by any 
facial disfigurement such as scars.

6.  The reduction in the rating for the veteran's service-
connected prostate cancer from 100 percent to 20 percent was 
proper, and all due process and procedural requirements were 
met in connection with the reduction.


CONCLUSIONS OF LAW

1.  Secondary service connection for right abdominal hernia, 
hiatal hernia, gall bladder disease, diverticulosis and a 
stomach condition diagnosed as gastroesophageal reflux 
disease is not warranted.   38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

2.  The issue of entitlement to service connection for 
depression as secondary to service-connected prostate cancer 
is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.101 (2004).

3.  Service connection is not warranted for residuals of an 
ankle fracture.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

4.  The criteria for an initial compensable disability rating 
for deviated septum, residual of fractured nose, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.97, Diagnostic Code 6502 (2004).

5.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of May 2002 implementing the proposed reduction for 
the veteran's service-connected prostate cancer beginning 
August 1, 2002.  38 C.F.R. § 3.105(e), (i)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection: Gastrointestinal Complaints

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is service-connected for prostate cancer.  The 
medical evidence of record shows current treatment for right 
abdominal hernia, hiatal hernia, gall bladder disease, 
diverticulosis and a stomach condition diagnosed as 
gastroesophageal reflux disease.  Therefore, the question 
currently before the Board is whether the claimed conditions 
were caused by or aggravated by the veteran's service-
connected prostate cancer.

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, he is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  As such, while the veteran is competent to 
describe his symptoms, he is not competent to render a 
medical opinion that medically attributes a disability to his 
service-connected prostate cancer.  Nor is the November 1997 
VA medical record in which the veteran attributed his 
irritable bowel syndrome symptoms to injections used in the 
treatment of his cancer competent medical evidence of such an 
etiology.  Evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As such, the November 1997 VA medical record is not 
competent medical evidence that the veteran has developed 
additional gastrointestinal disabilities as a result of his 
cancer treatment.

Moreover, a photocopy of a "what to expect from treatment" 
type form submitted by the veteran in August 2002 is not 
probative medical evidence linking current disabilities to 
the veteran's prostate cancer.  While the form indicates that 
diarrhea, poor absorption of food elements, and narrowing or 
adhesions of the bowels that may need surgical repair are 
possible later changes due to therapy, the form merely 
discusses a possibility of such an outcome resulting and does 
not indicate that any of these symptoms could result in 
lasting, chronic disabilities.  The photocopied form is not 
specific to the facts of the veteran's claim such as the 
specific types of disabilities in question.  Instead, the 
form discusses possible symptoms that may result.  As such, 
the submitted photocopy does not have the degree of certainty 
for the specific facts of the veteran's claim to be probative 
to the issue at hand.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998).  

In contrast, a VA physician indicated in a February 2002 
memorandum that right abdominal hernia, hiatal hernia, gall 
bladder disease, diverticulosis and stomach condition 
diagnosed as gastroesophageal reflux disease right abdominal 
hernia, hiatal hernia, gall bladder disease, diverticulosis 
or a stomach condition diagnosed as gastroesophageal reflux 
disease was not due to the veteran's service-connected 
disabilities, to include prostate cancer, or any associated 
medication or radiation treatment.

As the competent, probative medical evidence is against a 
correlation between the claimed conditions and the veteran's 
service-connected prostate cancer, the Board finds that the 
weight of the evidence is against the veteran's claims.  
Accordingly, secondary service connection for right abdominal 
hernia, hiatal hernia, gall bladder disease, diverticulosis 
and stomach condition diagnosed as gastroesophageal reflux 
disease right abdominal hernia, hiatal hernia, gall bladder 
disease, diverticulosis and a stomach condition diagnosed as 
gastroesophageal reflux disease is not warranted.  See Ortiz 
v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The 
benefit-of-doubt rule does not apply when the preponderance 
of the evidence is against the claim).  

Secondary Service Connection: Depression

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In a September 
2003 rating decision, service connection was established for 
PTSD.  The veteran's psychiatric disability picture was 
evaluated as 100 percent disabling.  As his psychiatric 
disability picture includes the veteran's depressive 
symptoms, service connection for depression as a separate 
disability is not proper.  See 38 C.F.R. §§ 4.13, 4.14 
(2004).  In December 2004 correspondence, the veteran 
acknowledges this as a "dead issue."  As there remain no 
allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the issue of entitlement to secondary service connection for 
depression and it is dismissed.

Service Connection: Residuals of Ankle Fracture

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

While the veteran's service medical records show that he had 
a fractured right ankle in May 1962 as the result of a motor 
vehicle accidence, there is no competent medical evidence of 
a current chronic disability.  Service connection requires 
the diagnosis of a current, chronic disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, service 
connection is not warranted for pain alone.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  While the veteran 
has asserted in statements in support of his claim that he 
has right ankle pain, VA treatment records and private 
medical evidence are silent as to a diagnosed right ankle 
disability.
 
As previously noted, as a layman, the veteran is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, while the veteran is competent to describe 
symptoms, he is not competent to render a medical opinion 
that indicates that he has a current, chronic disability of 
the right ankle.

Absent evidence of a current chronic disability, a basis upon 
which to establish service connection for the claimed 
condition has not been presented, the appeal must be denied.  
As the preponderance of the evidence is against the veteran's 
service connection claim for residuals of an ankle fracture, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107 (West 2002). 

Increased Rating: Deviated Septum

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The veteran is currently evaluated as zero percent disabled 
(noncompensable) for his service-connected deviated septum.  
A 10 percent disability rating is warranted for traumatic 
deviation of the nasal septum that is manifested by 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction one side.  38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2004).  The evidence of record does not reveal 50-
percent obstruction of the nasal passage on both sides or a 
complete obstruction on one side such that a compensable 
disability rating is warranted at any point during the 
pendency of this appeal.  Id.  Instead, an April 2002 VA 
treatment record indicates that upon examination, the 
veteran's nares were patent (open).  A thorough review of the 
medical evidence of record shows treatment for other diseases 
of the nose, such as chronic allergic rhinitis, for which he 
is not service-connected.  As the veteran's manifestations of 
a deviated septum, residual of a fracture nose, do not more 
closely approximate the criteria for a compensable disability 
rating at any point during the pendency of this appeal, a 
staged rating is not appropriate.  See 38 C.F.R. § 4.7 
(2004); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the veteran is entitled 
to a compensable rating under alternative diagnostic codes.  
A through review of the evidence of record does reveal, and 
neither does the veteran so argue, that he has any facial 
disfigurement such as scars as a result of his post-traumatic 
deviated septum.  As such, use of either the prior or revised 
diagnostic codes for scars is not appropriate.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).  Nor is the use of the 
diagnostic code based on disfigurement or loss of part of the 
nose warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6504 
(2004).  Furthermore, the Board has no reason to doubt that 
the veteran's service-connected deviated septum, residual of 
a fractured nose, may causes him discomfort and may limit his 
efficiency in certain tasks. This, however, does not present 
an exceptional or unusual disability picture and is not 
reflective of any factor that takes either of the veteran's 
disability pictures outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the Board 
finds that the veteran's disability pictures do not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2004).

Reduction of Rating

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  A rating reduction must conform 
to the applicable regulations, or it will be void.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).  In general, 
when there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).

Before reducing a disability rating, VA is required to comply 
with several general VA regulations applicable to all rating- 
reduction cases, regardless of the rating level or the length 
of time that the rating has been in effect.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2004); Brown v. Brown, 5 Vet. App. 413, 420 
(1993).

The beneficiary must be given notice of the proposed 
reduction (with the reasons for the proposal) and the 
requisite time to reply with additional evidence.  38 C.F.R. 
§ 3.105(e) (2004).  In this case, there is no contention that 
the RO did not abide by the applicable notice requirements in 
proposing the rating reduction.  The rating reduction was 
proposed in February 2002; notice was sent to the veteran in 
February 2002, and a reduction was implemented in May 2002, 
effective in August 2002.  A September 2002 rating decision 
increased the reduction from zero percent (noncompensable) to 
20 percent based on residuals.

A rating reduction must be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections set forth in 38 C.F.R. § 
3.344 (2004).  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  For the disability in question, prostate cancer, 
a 100 percent disability rating is to continue at least six 
months after cessation of therapeutic procedures.  
Thereafter, a VA examination is to be performed and, if no 
local reoccurrence or metastasis, the disability is rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is prominent.  See 38 C.F.R. § 4.97, Diagnostic 
Code 7528, Note (2004).

In this case, the evidence shows that service connection was 
established and a 100 percent disability rating awarded for 
prostate cancer effective in January 1996.  While the 100 
percent rating was in effect for five years prior to the 
reduction in August 2002, the special criteria governing 
ratings in effect for at least five years do not apply due to 
the nature of the disability and assigned rating in question.  
In this case, then, the RO properly applied the regulations 
regarding the procedure for reductions in ratings. The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

The veteran's medical history shows that he underwent two 
years of hormonal therapy after he was found to have 
prostatic carcinoma.  He then underwent external beam 
radiation treatment, followed by standard external beam 
radiotherapy that was completed in October 1996.  Upon 
completion of his therapeutic procedures, a VA examination 
was conducted in November 2000 (while the VA examination is 
well past the recommended six-month time frame, this lapse in 
time is in the veteran's favor as his post-therapy rating was 
continued until after the VA examination was conducted).  The 
resulting examination report reflects the veteran's history 
of treatment and indicates that he was status post carcinoma 
of the prostate. 

The November 2000 VA examination report shows that the 
veteran indicated he had lethargy, weakness, moderate 
anorexia but no weight loss or gain.  He did not have 
frequency, hesitancy or dysuria and no incontinence.  He also 
did not have recurrent urinary tract infection or renal 
colic, bladder stones, or acute nephritis.  A May 2000 and a 
June 2001 VA urology note indicates that the veteran's was 
stable for cancer of the prostate since 1997 and that 
physical examination was unremarkable.  The veteran denied 
any voiding dysfunction or weight loss.  A June 2002 VA 
progress note shows that the veteran indicated that his only 
problem with urination was with a "slow start."  A 20 
percent disability rating for voiding dysfunction was 
established via an September 2002 rating decision, effective 
August 1, 2002.  See 38 C.F.R. § 4.97, Diagnostic Code 7528, 
Note (2004).  As the evidence is not reflective of voiding 
dysfunction requiring the wearing of absorbent material that 
must be changed two to four times a day, a higher 40 percent 
rating was not warranted.  See 38 C.F.R. § 4.115a (2004).  

As the evidence upon which the veteran's disability rating 
for prostate cancer was reduced showed that his therapeutic 
procedures for prostate cancer had been completed years prior 
to his November 2000 VA examination and that the subsequent 
20 percent rating was based on residuals, the Board concludes 
that the reduction was supported by the evidence.  
Additionally, all due process and procedural requirements 
were met in connection with the reduction.  In light of the 
objective findings shown at the November 2000 VA examination 
and in the subsequent VA medical records, there is no benefit 
of the doubt that can be resolved in the veteran's favor.  
Accordingly, the preponderance of the evidence supported the 
reduction in the veteran's disability rating from 100 percent 
to 20 percent, effective from August 2002.  Entitlement to 
restoration of the previously assigned 100 percent rating is 
denied.

The Board notes that the veteran has submitted numerous 
statements in support of this claim.  He consistently points 
to subsequent evidence of prostate cancer but, as previously 
indicated, a 100 percent disability rating was granted in 
October 2003 when the medical evidence shows a recurrence of 
prostate cancer.  This argument does not support a 
determination that the reduction of his previous 100 percent 
rating was not warranted as the evidence did not show active 
prostate cancer or active therapeutic procedures prior to 
this date.  Furthermore, the veteran's numerous arguments 
that his prostate cancer is due to herbicidal exposure while 
in the Republic of Vietnam during the Vietnam Era also does 
not support a determination that the August 2002 reduction 
was improper or not warranted.  The veteran's arguments are 
pertinent as to whether service connection would be warranted 
for the disability, but service connection has already been 
established.  The issue that was to be determined evolved 
around the proper percentage evaluation for his service-
connected disability.  The percentage ratings assigned to 
service-connected disabilities represent as far as can be 
practicably determined the average impairment in earning 
capacity resulting from service-connected disability.  See 
38 C.F.R. § 4.1 (2004).  The level of the disability rating 
is not based on how the disability was incurred in service.  
Nor is a higher level of disability rating awarded based on 
the fact that a disability arises from herbicidal exposure.  

Veterans Claims Assistance Act (VCAA)

The veteran filed a portion of his current claims in November 
1999 (the additional claims were added in February 2001) and 
prior to adjudication of his claim in February 2002, the VCAA 
was enacted.  In January 2001, the veteran was notified via 
letter that VA would assist him in obtaining evidence 
necessary to establish his claims, to include by requesting 
private medical evidence (upon receipt of proper 
authorization).  As complete VCAA notice for the veteran's 
claim was not provided to the veteran prior to initial 
adjudication, the timing of the notice does not comply with 
the express requirements of the law.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  However, he was subsequently provided 
content complying notice and proper process.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was provided with the 
regulatory criteria regarding evaluating disabilities, the 
principles of service connection and secondary service 
connection, and the regulatory provision of VA's new duty to 
assist.  The veteran was notified by letter in January 2004 
of VA's duty to assist with his various types of claims and 
informed of the evidence necessary to establish the desired 
benefits.  

The January 2004 letter also advised the veteran that while 
VA would request evidence on his behalf, it was still his 
responsibility to support his claim with appropriate 
evidence.  The letter informed him that VA would obtain 
records at VA or other Federal facilities and would help him 
obtain evidence such as medical records and employment 
records from any private source that he identified and 
properly authorized VA to obtain.  He was informed that he 
could help with his claim by sending information about 
additional evidence or the evidence needed as soon as 
possible, and thus may be considered advised to submit any 
pertinent evidence in his possession.

Given the foregoing letters, together with the information 
provided in rating decisions, the SOC, and the Supplemental 
SOC (SSOC) which explained the criteria for awarding the 
benefits sought and the rationales for the RO's conclusions, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of this claim, and to 
respond to VA notices.  Based on the procedural history of 
this case, it is the conclusion of the Board that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed.  It is clear 
from submissions by and on behalf of the veteran that he is 
fully conversant with the legal requirements in this case.  
As such, the Board considers the VA's notice requirements 
have been met in this case and any issue as to timing to not 
have prejudiced him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in 
November 2000 concerning his prostate disability and the 
resulting report has been obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  A medical opinion was obtained vis-à-
vis his secondary service connection claims.  Id.  As the 
veteran has not submitted competent medical evidence of a 
current disability of the right ankle, a VA examination has 
not been provided.  See Charles v. Principi, 16 Vet. 
App. 370, 375 (2002).  Furthermore, the veteran's VA 
treatment records contain sufficient evidence to show the 
current nature of the veteran's service-connected deviated 
septum.  Therefore, a remand for a current VA examination 
would serve no useful purpose and would only impose 
unnecessary burdens on VA and the veteran.  See Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

VA medical records, private medical evidence, employment 
records, and Social Security Administration records have been 
obtained.  The veteran's various statements in support of his 
claim, including attached photocopied evidence, have been 
associated with his claims folder.  He was informed by letter 
in August 2004 that evidence from a non-Federal government 
source was unable to be obtained by VA.  See 38 C.F.R. 
§ 3.159(e) (2004).  The veteran has not identified or 
authorized the request of any additional evidence.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

ORDER

Secondary service connection for right abdominal hernia, 
hiatal hernia, gall bladder disease, diverticulosis and a 
stomach condition diagnosed as gastroesophageal reflux 
disease is denied.

The issue of entitlement to service connection for depression 
as secondary to service-connected prostate cancer is 
dismissed.

Service connection for residuals of an ankle fracture is 
denied.

An initial compensable disability rating for deviated septum, 
residual of fractured nose, is denied.

The reduction in the rating for the veteran's service-
connected prostate cancer from 100 percent to 20 percent was 
proper.


REMAND

In regards to the veteran's hepatitis claim, an April 2001 VA 
progress note shows that hepatitis tests had been ordered.  
No laboratory results are shown in veteran's outpatient 
treatment records.  As the matter of whether the veteran is 
currently diagnosed with hepatitis B or C is of importance, a 
remand is in order to obtain any resulting laboratory 
reports.  See 38 C.F.R. § 3.159(c)(2) (2004).

As for the veteran's earlier effective date claim, the 
evidence shows that service connection was established for 
PTSD via a September 2003 rating decision.  In January 2004 
correspondence, the veteran voiced disagreement with the 
assigned effective date of the grant of service connection 
for PTSD.  See 38 C.F.R. § 20.302 (2004).  A SOC has not been 
sent to the veteran regarding this issue.  In Manlicon v. 
West, 12 Vet. App. 238 (1999), the Court indicated that in a 
case in which a veteran expressed disagreement in writing 
with a decision by an agency of original jurisdiction and the 
agency of original jurisdiction failed to issue a SOC, the 
Board should remand the matter for issuance of an SOC.

Accordingly, this case is REMANDED for the following action:

1.  Obtain the veteran's laboratory 
reports from the VA medical facility 
located in Mountain Home, Tennessee, from 
April 2001 to the present.

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a SSOC that contains 
notice of all relevant actions taken on 
the claim for benefits and all evidence 
received since November 2004.  An 
appropriate period of time should be 
allowed for response.

3.  After compliance with all due process 
concerns raised by the evidence of 
record, a SOC should be issued to the 
veteran and his representative concerning 
the claim of entitlement to an earlier 
effective date for the grant of service 
connection for PTSD.  The veteran should 
be advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider the claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


